Name: Commission Regulation (EC) No 1596/97 of 30 July 1997 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy;  processed agricultural produce
 Date Published: nan

 8 . 8 . 97 1 EN I Official Journal of the European Communities No L 216/55 COMMISSION REGULATION (EC) No 1596/97 of 30 July 1997 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part lation (EC) No 3066/95 was amended by Regulation (EC) No 1161 /97 to allow the application in advance of the results of the negotiations regarding agriculture; Whereas Commission Regulation (EC) No 1 588/94 (*), as last amended by Regulation (EC) No 11 17/97 Q, adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation must be amended to take account of the amendments to the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of Multilateral Trade Nego ­ tiations (3), as last amended by Regulation (EC) No 1595/97 (4), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides for auto ­ nomous, transitional measures to adjust the agricultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and Romania and the Republic of Bulgaria respectively, of the other part, from 1 January 1996 until the entry into force of the Addi ­ tional Protocols to the Europe Agreements; Article 1 Regulation (EC) No 1588/94 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 With effect from 1 July 1997 the volume of the quant ­ ities referred to in Annex I shall be spread over the period as follows:  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December,  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June.'; 2 . Annex I is replaced by the Annex hereto . Whereas these measures were extended until 31 December 1997 by Council Regulation (EC) No 2490/96 0; whereas, because of procedural deadlines, the Additional Protocols to the Europe Agreements will not enter into force on 1 July 1997; whereas, therefore , Regu ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997.(') OJ No L 368 , 31 . 12. 1994, p. 5 . (2) OJ No L 368 , 31 . 12 . 1994, p. 1 . 0 OJ No L 328 , 30 . 12. 1995, p. 31 . (4) See page 1 of this Official Journal . 0 OJ No L 338 , 28 . 12. 1996, p. 13 . (6) OJ No L 167, 1 . 7 . 1994, p. 8 . 0 OJ No L 163, 20 . 6 . 1997, p . 9 . No L 216/56 EN Official Journal of the European Communities 8 . 8 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1997. For the Commission Franz FISCHLER Member of the Commission A N N E X 'A N N E X I A . P R O D U C T S O R IG IN A T IN G IN R O M A N IA (to nn es ) O rd er N o C N co de D es cr ip tio n (') R at e of du ti es ap pl ic ab le (% of M FN du tie s) (2) Fr om 1 Ju ly 19 97 to 30 Ju ne 19 98 Fr om 1 Ju ly 19 98 to 30 Ju ne 19 99 Fr om 1 Ju ly 19 99 to 30 Ju ne 20 00 Fr om 1 Ju ly 20 00 09 .4 75 8 0 4 0 6 C he es es an d cu rd ch ee se s 20 1 78 4 1 85 9 1 80 0 1 87 5 B. PR O D U C TS O R IG IN A T IN G IN B U LG A R IA () (to nn es ) O rd er N o C N co de D es cr ip tio n (') R at es of du ti es ap pl ic ab le (% of M FN du tie s) (2) Fr om 1 Ju ly 19 97 to 30 Ju ne 19 98 Fr om 1 Ju ly 19 98 to 30 Ju ne 19 99 Fr om 1 Ju ly 19 99 to 30 Ju ne 20 00 Fr om 1 Ju ly 20 00 09 .4 66 0 0 4 0 6 C he es es an d cu rd ch ee se s 20 4 84 0 5 06 0 5 28 0 5 5 0 0 . 8 . 97 | EN 1 Official Journal of the European Communities No L 216/57 (') Irr es pe cti ve of th e ru les fo rt he in te rp re ta tio n of th e co m bi ne d no m en cl at ur e, th e w or di ng of th e pr od uc td es cr ip tio n m us tb e co ns id er ed to ha ve m er ely in di ca tiv e va lu e, sin ce th e ap pl ic ab ili ty of th e pr ef er en tia l ar ra ng e ­ m en ts is de te rm in ed in th e co nt ex to f th is A nn ex by th e sc op e of th e CN co de .W he re ex CN co de s ar e re fe rre d to th e ap pl ic ab ili ty of th e pr ef er en tia l ar ra ng em en ts is de te rm in ed on th e ba sis of th e CN co de an d th e co rr es po nd in g de sc rip tio n ta ke n jo in tly . (2) W he re a m in im um du ty ex ist s fo r a m os t fa vo ur ed na tio n, th e m in im um du ty ap pl ic ab le is th e m in im um du ty m ul tip lie d by th e pe rc en ta ge in di ca te d in th at co lu m n. (') Th is co nc es sio n re pl ac es all th e ex ist in g pr ef er en tia l co nc es sio ns fo r th e pr od uc ts co nc er ne d in cl ud in g th os e pr ov id ed fo r in Re gu lat io n (E C) No 16 00 /9 5. '